Citation Nr: 0827818	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-08 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches prior to May 16, 2006.

3.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches from May 16, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served in the United States Navy from October 
1980 to January 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003, January 2004, February 2005, 
and June 2005 rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The veteran appears to allege a new claim for total 
disability evaluation based upon individual unemployability 
(TDIU), as indicated in his June 2006 written statement.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  An April 2003 VA examination revealed an average pure 
tone threshold of 24 in the right ear and 22 in the left ear.  
A speech recognition score of 92 for the right and left ear.  

2.  A September 2003 VA examination revealed an average pure 
tone threshold of 27 in the right ear and 29 in the left ear.  
A speech recognition score of 96 in the right ear and 92 in 
the left ear.  

3.  Prior to May 16, 2006, the veteran's disability picture 
for migraines more nearly approximates the criteria for a 30 
percent evaluation as the veteran's headaches were productive 
of pain, memory loss, depression, and impingement on quality 
of life with incapacitating attacks for the ten days.  

4.  After resolving all reasonable doubt in his favor, the 
veteran's disability picture more nearly approximates the 
criteria for a 50 percent evaluation beginning on May 16, 
2006, as the veteran's headaches were totally incapacitating 
and productive of severe economic inadaptability given his 
inability to work.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 
4.86; Diagnostic Code 6100 (2007).

2.  For the time period prior to May 16, 2006, the criteria 
for an initial evaluation in excess of 30 percent for 
migraines have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2007).

3.  For the time period beginning on May 16, 2006, the 
criteria for an initial evaluation of 50 percent for 
migraines have been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Under 38 U.S.C.A. § 5103, upon receiving a complete or 
substantially complete application for benefits, VA must 
notify the claimant of the information and medical or lay 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  See 38 C.F.R. § 3.159(b), as amended by 73 Fed. 
Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(1), and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  Moreover, 
VA must also provide the statutory notice of information and 
evidence needed to substantiate a claim, including 
generalized notice as to the disability rating and effective 
date elements of a service connection claim, before it awards 
service connection, an initial disability rating, and an 
effective date in a decision issued after the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see generally Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess v. Nicholson, 19 
Vet. App. 273 (2006).

Here, the veteran received initial VCAA notice in January 
2003 and subsequent development notices in August 2003 and 
March 2005, which essentially satisfied the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).

Although the veteran did not receive notice in compliance 
with Dingess, it is well to observe that service connection 
has been established and initial ratings for such conditions 
have been assigned.  The veteran has been awarded the 
benefits sought, and his claims have been substantiated.  As 
such, the veteran has been provided a meaningful opportunity 
to participate effectively in the processing of his claims.  
Dunlap v. Nicholson, 21 Vet. App. at 119 (citing Dingess v. 
Nicholson, 19 Vet. App. at 491).  Thus, the purpose for which 
such notice was intended has been fulfilled, and section 
5103(a) notice is no longer required as to such matters.  See 
Dingess, 19 Vet. App. at 490-491.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA medical records, private 
medical records and statements addressing the severity of his 
disabilities.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal. 

Although the veteran was granted Social Security Disability 
benefits, the VA records associated with the Social Security 
application are essentially duplicates of the veteran's VA 
records previously submitted in conjunction with his claims, 
as indicated by an October 2006 written statement.  
Therefore, attempts to obtain the records would be futile.

Further, the veteran has been afforded a comprehensive VA 
examination in conjunction with this appeal, addressing the 
disorders at issue.  In sum, all pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Increased Rating 

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule).  The schedule is based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).  Staged 
ratings are appropriate in any increased rating claim in 
which distinct time periods with different ratable symptoms 
can be identified. Hart v. Mansfield, No. 05-2424 (Vet. App. 
Nov. 19, 2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

III.  Hearing Loss

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e).

Additionally, an alternate rating table (Table VIA) may be 
used for "unusual patterns of hearing impairment," 
including cases where the pure tone thresholds at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are 55 decibels or more, or where the pure tone thresholds 
are 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz.  38 C.F.R. § 4.86.  

Here, the veteran is seeking a compensable rating for his 
service-connected bilateral hearing loss under the criteria 
of 38 C.F.R. § 4.87, Diagnostic Code (DC) 6100, effective 
from October 7, 2002.  

The April 2003 VA audiological examination revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
25
55
LEFT
0
0
10
20
60

The average pure tone threshold was 24 in the right ear and 
22 in the left ear.  The speech recognition score was 92 in 
the right ear and 92 in the left.  

For the left ear, application of an average pure tone 
threshold of 22 decibels and a speech recognition score of 92 
results in a numerical designation of I under Table VI.  
Accordingly, the Board will apply the numerical designation 
of I resulting from Table VI.

For the right ear, application of an average pure tone 
threshold of 24 decibels and a speech recognition score of 92 
results in a numerical designation of I under Table VI.  
Accordingly, the Board will apply the numerical designation 
of I resulting from Table VI.

As applied under Table VII, the right ear numerical 
designation of I and the left ear numerical designation of I 
results in a 0 percent evaluation.



On a September 2003 VA audiological evaluation, the findings 
were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
55
27
LEFT
5
15
30
65
29

The average pure tone threshold was 27 in the right ear and 
29 in the left ear.  The speech recognition score was 96 in 
the right ear and 92 in the left.  

For the left ear, application of an average pure tone 
threshold of 29 decibels and a speech recognition score of 92 
results in a numerical designation of I under Table VI.  
Accordingly, the Board will apply the numerical designation 
of I resulting from Table VI.

For the right ear, application of an average pure tone 
threshold of 27 decibels and a speech recognition score of 96 
results in a numerical designation of I under Table VI.  
Accordingly, the Board will apply the numerical designation 
of I resulting from Table VI.

As applied under Table VII, the right ear numerical 
designation of I and the left ear numerical designation of I 
results in a 0 percent evaluation.  

In reaching this result, the Board has acknowledged the 
veteran's lay contentions, but his assertions are 
insufficient to establish entitlement to a compensable 
evaluation for bilateral hearing loss because "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Board notes that the veteran is free to submit 
evidence at a future date in furtherance of the assignment of 
a higher evaluation, such as recent audiological testing 
reports.

Nevertheless, in the present case, the "mechanical 
application" of the applicable diagnostic criteria to the 
evidence at hand clearly establishes that a compensable 
evaluation for bilateral hearing loss is not warranted.  As 
such, the preponderance of the evidence is against the 
veteran's claim of entitlement to a compensable evaluation 
for bilateral hearing loss, and the claim is denied.  

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Migraines

Migraines are currently evaluated as 30 percent disabling 
under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  Diagnostic Code 8100 provides a 30 percent 
evaluation is appropriate in cases of characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent evaluation is in 
order with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  According to Stedman's Medical 
Dictionary, 27th Edition (2000), p. 1461, "prostration" is 
defined as "a marked loss of strength, as in exhaustion."

The veteran stated that his headaches caused constant pain 
that increased in severity with movement, as indicated in a 
November 2004 VA treatment record.  In an October 2004 
treatment record, the veteran stated he would rather die than 
live with the headaches.  He stated that he cannot 
concentrate to read and the headaches affect his job 
performance.  In a January 2005 VA treatment record, the 
veteran complained of constant headaches daily for the past 
20 years.  He stated that headaches were becoming more 
intense causing nausea, vomiting, and dizziness.  The veteran 
used Tylenol for his headaches.  The physician noted that the 
depressed mood was precipitated by the chronic headaches.

The veteran underwent a VA examination in May 2005.  The 
examiner noted that the veteran was employed at the U.S. 
Postal Service.  The veteran missed approximately 10 days of 
work over the past year because of headaches.  The headaches 
were left-sided starting in the occipital area radiating to 
the front of the head.  The headaches have a throbbing 
quality to them and were at time associated with photophobia.  
He was prescribed Gabapentin 100 milligrams three times a day 
for his migraines.  

The veteran's neurological examination revealed that the 
extraocular muscles were full in and conjugate.  The disc 
margins were sharp.  The deep tendon reflexes were globally 
symmetrical.  The examiner rendered the following diagnostic 
impression:

Migraine headaches occurring every single day.  I 
would consider them non-prostrating at this point, 
except for the ten days a year that he has 
incapacitating attacks.  However, on a scale of one 
to ten, he rates the headaches 7/10, but he is 
still able to work through them.

In an April 2006 written statement, a VA physician, Dr. M. 
G., noted that the veteran had chronic headaches and 
depression.  He further stated the veteran reported a gradual 
decrease in his ability to perform his duties at work and at 
home (he used to be able to do complicated home repairs and 
he can no longer do these).  He noted that the veteran 
suffered from dizziness and lightheadedness.  The veteran's 
headaches affected his ability to drive and his vision..  The 
VA physician opined that he thought that these symptoms 
interfered with veteran's job performance to such an extent 
that he thought the veteran's safety was compromised.  The 
physician recommended that the veteran be excused from all 
duties until he could be fully evaluated by his neurologist.

In a May 2006 written statement, Dr. M. G. stated that the 
veteran had become progressively debilitated in that he was 
able to do less at work.  He noted that the veteran's 
depression was complicated by chronic tension headaches.  The 
veteran complained of dizziness which posed safety risks 
given that the veteran worked on roofs.  The examiner stated 
that he did not think the symptoms of major depression will 
remit and that the veteran was no longer able to work.  The 
examiner stated that the veteran's disability was permanent 
and that he was not capable of being employed.

In a March 2005 written statement, the veteran testified that 
he suffered from insomnia at night as a result of his 
headaches.  He further stated that he has pain from his 
headaches on a daily basis (24 hours a day and 7 days a 
week); and that,  he suffered from memory loss, depression, 
and difficulty coping with daily tasks of life.  He stated 
that the pain was so severe that some days he could not get 
out of his bed.

The medical evidence of record consistently describes chronic 
headaches on a continuous daily basis that interferes with 
the veteran's quality of life.  Although the May 2005 VA 
examiner stated that he would consider the veteran's 
headaches as "non-prostrating at this point, except for the 
ten days a year that he has incapacitating attacks," the 
most recent medical evidence from Dr. M. G. dated in May 2006 
suggests prolonged attacks productive of severe economic 
inadaptability.
Therefore, beginning on May 16, 2006, the veteran's 
disability picture more nearly approximates the criteria for 
a 50 percent evaluation, as the veteran's headaches were 
totally incapacitating and productive of severe economic 
inadaptability given his inability to work.  Prior to May 16, 
2006, however, the veteran's disability picture for migraines 
more nearly approximates the criteria for a 30 percent 
evaluation as the veteran's headaches were productive of 
pain, memory loss, depression, and impingement on quality of 
life with incapacitating attacks for only ten days in the 
past twelve months.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent, or indeed any, hospitalization for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has concluded that referral of this case of extra-
schedular consideration is not in order.

The veteran is entitled to the "benefit of the doubt" when 
there is an approximate balance of positive and negative 
evidence (i.e. where the evidence supports the claim or is in 
relative equipoise, the appellant prevails).  38 U.S.C.A. 
5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
The Board finds that the record is in relative equipoise as 
to the symptoms that equal or more nearly approximate the 
criteria for a 50 percent evaluation for the time period from 
May16, 2006.  However, the evidence does not support a 
disability rating in excess of 30 percent prior to May16, 
2006.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss, is denied.

Entitlement to an initial disability rating in excess of 30 
percent for migraine headaches for the time period prior to 
May 16, 2006, is denied.

Entitlement to an initial rating of 50 percent for migraine 
headaches is granted, effective from May 16, 2006, subject to 
the applicable laws and regulations concerning the payment of 
monetary benefits. 




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


